ALD-264                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-2870
                                       ___________

                             IN RE: TORMU E. PRALL,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 3-11-cv-06355)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     June 19, 2014

          Before: RENDELL, FISHER and GREENAWAY, JR., Circuit Judges

                               (Opinion filed: July 1, 2014)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Tormu E. Prall petitions for a writ of mandamus to compel the United States

District Court for the District of New Jersey to act in the proceedings on his petition for a

writ of habeas corpus. In his habeas petition, Prall challenged his 2008 conviction of

aggravated assault and related charges. The respondents argued in their answer that Prall

has failed to his exhaust his state court remedies. The District Court found this assertion

to be supported by the record, and on May 7, 2014, ordered Prall to show cause as to why
the habeas petition should not be dismissed without prejudice. Prall responded to the

order on May 29, 2014, and he filed the instant petition on May 30, 2014. He asserts that

his sentence is due to expire in November 2015, and contends that mandamus relief is

warranted because his sentence is likely to expire before the District Court can act. He

further argues that the May 7, 2014 order and the April 29, 2014 opinion accompanying it

constitute an unjustified delay of the proceedings. For the reasons that follow, we will

deny the petition.

       Mandamus is a drastic remedy that is granted in only extraordinary cases. In re

Diet Drugs Prods. Liab. Litig., 418 F.3d 372, 378 (3d Cir. 2005). To demonstrate that

mandamus is appropriate, a petitioner must establish that he or she has “no other

adequate means” to obtain the relief requested, and that he or she has a “clear and

indisputable” right to issuance of the writ. Madden v. Myers, 102 F.3d 74, 79 (3d Cir.

1996). It is well-settled that the manner in which a district court disposes of the cases on

its docket is committed to its sound discretion. In re Fine Paper Antitrust Litig., 685 F.2d
810, 817 (3d Cir. 1982). Mandamus may be warranted, however, when a district court’s

“undue delay is tantamount to a failure to exercise jurisdiction,” Madden, 102 F.3d at 79

(stating that a five-month delay from the date the habeas petition was filed, and a three-

month delay from the most recent motion filed, was a matter “of concern,” though not yet

a denial of due process).

       Prall’s petition fails to establish a right to a writ of mandamus, as no undue delay

has taken place. A substantial amount of docket activity has taken place since Prall filed
                                              2
his habeas petition in October 2011, as the District Court has addressed Prall’s many

motions and any responses thereto. Prall waited one day after submitting his response to

the order to show cause before filing his mandamus petition. We do not have reason to

believe that there will be delay going forward, particularly in light of the recent activity in

the matter. Accordingly, nothing “tantamount to a failure to exercise jurisdiction” has

taken place. Id. To the extent Prall challenges the propriety of the District Court’s

decision regarding exhaustion, mandamus cannot serve as substitute for an appeal. See

id. at 77. We will therefore deny the petition.1




1
 This is Prall’s fourth mandamus petition seeking to compel the District Court to rule on
his petition for a writ of habeas corpus. We denied the prior three petitions. See In re
Prall, C.A. No. 12-1046 (order entered on Feb. 7, 2012); In re Prall, C.A. No. 12-2478
(order entered on Aug. 27, 2012); In re Prall, C.A. No. 13-2459 (order entered on June
18, 2013). To the extent Prall requests expedited consideration of the current mandamus
petition, his request is denied.
                                              3